DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 March 2022 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pearcy et al., USPN 2013/0097662, in view of Li et al., USPN 2016/0088019, in further view of Henry et al., USPN 2016/0212166.
With regard to claims 1, 8, and 15, Pearcy discloses a system including one or more processors (0012), and a memory coupled to the one or more processors (0012), 


With regard to claims 3, 10, and 17, Pearcy in view of Li in further view of Henry discloses the system of claim 1, as outlined above, but Pearcy does not disclose the user interface further includes a plurality of lines connecting each source from the plurality of sources with a corresponding destination from the plurality of destinations, and an indicator on each line for an enforcement policy triggered by the data flowing between each source and each destination. Pearcy does disclose using lines to show a connection between a source and a destination (Fig. 1), an indicator on each line for an enforcement policy triggered by the data flowing between each source and each destination (Fig. 2), and further discloses allowing other graphical representation that the example GUI (0031). The examiner further takes official notice that it is well known in the art to display a source to destination connection represented by a line between the two, including an indication of the type of connection. This notice is considered admitted prior art as it was not traversed. It would have been an obvious option for one of ordinary skill in the art, prior to the instant effective filing date, to allow the user of Pearcy in view of Li in further view of Henry to display the connections as lines with policy indication for the motivation of allowing user display personalization.

With regard to claims 5, 12, and 19, Pearcy in view of Li in further view of Henry and in view of examiner’s official notice discloses the system of claim 3, as outlined above, and Pearcy further discloses receiving user input corresponding to a selection of a particular source or destination from the plurality of sources or the plurality of destinations (event element, 0013, user, 0031, 316 in Fig. 3A, 0037), and displaying the live information flows starting or ending at the selected particular source or destination including the one or more enforcement policies triggered by the data within the live information flows (0031). The motivation to combine is outlined above in reference to claim 3.
With regard to claims 6 and 13, Pearcy in view of Li in further view of Henry and in view of examiner’s official notice discloses the system of claim 3, as outlined above, and Pearcy further discloses providing an indication of a set of top sources of the plurality of source based on an amount of the data flowing from the plurality of sources to the plurality of destinations (highest event numbers, Fig. 3G). The motivation to combine is outlined above in reference to claim 3.

Cited References
Seshadri et al., USPN 2007/0294312, discloses a similar invention to that of Pearcy including implementing drop-down boxes (0133), but was not seen as reading on the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434